Citation Nr: 1528595	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-31 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent disabling for coronary artery disease, status post coronary artery bypass stents.  

2.  Entitlement to a total disability rating based on individual unemployability, due to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had served on active duty from June 1969 to July 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which denied the benefits sought on appeal.  Jurisdiction for these matters has been transferred to the RO in Pittsburgh, Pennsylvania.  In March 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in October 2013, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in November 2013.   

In February 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in Pittsburg, Pennsylvania.  The transcript of this hearing is part of the record.

The Board notes, that in addition to the paper claims file, there are also Virtual VA and VBMS paperless files associated with the Veteran's claim.  The documents in the Virtual VA and VBMS paperless claims file are either duplicative in the paper file or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  Prior to February 12, 2014, the Veteran's coronary artery disease was manifested by a disability that displayed a workload of 7.7 METs and right ventricle hypertrophy and right atrium enlargement with an ejection fraction of 55 percent; it was not manifested by more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  Since February 12, 2014, the Veteran's coronary artery disease was manifested by a disability that displayed a workload greater than 3 Mets but not greater than 5 METs resulting in dyspnea, without evidence of cardiac hypertrophy or dilatation.  

3.  Resolving reasonable doubt in favor of the Veteran, from February 12, 2014, the Veteran's service-connected coronary artery disease, status post coronary artery bypass stents, has been shown to prevent him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to February 12, 2014, the criteria for an evaluation in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7005 (2014).  

2.  From February 12, 2014, the criteria for an evaluation of 60 percent for coronary artery disease, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7005 (2014).  

3.  From February 12, 2014, the criteria for a total disability rating based on unemployability due to the service-connected coronary artery disease, status post coronary artery bypass stents, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, a letter sent to the Veteran in May 2012 provided the Veteran with the required information and the May 2012 letter was sent prior to the initial adjudication of the Veteran's claims.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examination in May 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA and his Social Security Administration records.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claims, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in February 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ noted the issues on appeal and solicited information regarding the functional impact the claimed disabilities have on his daily life and employment, and the evidence needed to substantiate the claim for increase, including a TDIU.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Coronary Artery Disease

The Veteran contends that he is entitled to an evaluation 60 percent evaluation for his service-connected coronary artery disease, status post coronary artery bypass stents.  See February 2014 Board Hearing Transcript pg. 6. 

For historical purposes, VA received a claim of entitlement to service connection for ischemic heart disease on January 2010.  In a January 2011 rating decision, service connection for coronary artery disease was granted, effective as of January 20, 2010.  A 30 percent evaluation was assigned under Diagnostic Code 7005.  In November 2011, the Veteran filed an informal claim for an increased rating.  The 30 percent evaluation was subsequently continued in a July 2012 rating decision, and in March 2013, VA received a notice of disagreement (NOD).  In October 2013, the RO issued a statement of the case (SOC) and the RO received timely appeal to the Board (VA Form 9) in November 2013.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2014).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA treatment records from the Altoona VA Medical Center (VAMC) dated June 2010 revealed that the Veteran has coronary artery disease and has had six stents placement, with the last one in November 2008.  The Veteran does not have a history of hypertension, diabetes, cerebral vascular accident (CVA), or chronic obstructive pulmonary disorder (COPD).  The Veteran complained of shortness of breath with exertion in the past several months in a stable pattern as well as associated chest pains.  The Veteran also complained of fatigability and dizziness but denies any syncope.  The VA physician noted that an echocardiogram performed in February 2010 revealed normal left ventricular function and mild pulmonary hypertension.  He also noted that the last stress test was performed in 2009 and did not reveal any ischemia condition.  

The Veteran was afforded a VA examination in May 2012.  The examiner noted that a review of the claims file was conducted, and provided a diagnosis of coronary atherosclerosis and transluminal coronary angioplasty with the date of diagnosis in 2008.  The examiner referenced the most recent diagnostic exercise test performed in April 2010 which provided that the Veteran can perform the workload level of 7.7 METs.  With regards to functional impact, the examiner noted that the Veteran is a self-employed owner of a building construction company and he was awarded social security benefits in 2011 based on his heart condition.  The examiner concluded that since his revascularization procedure in 2008, the Veteran's coronary artery disease has been stable.  He has no further hospitalization since that time and he has a nuclear stress test which demonstrated an estimated workload of 7.7 METs, therefore, the Veteran would be at a risk of further cardiac events related to laborious work or physical work as a laborer or miner.  However, sedentary employment would be an option for this Veteran as it requires "less cardiac demand."

In February 2014, the Veteran submitted an ischemic heart disease benefits questionnaire (VA DBQ Form 21-0960A-1) completed by his private physician.  The Board notes that the private examination record was provided without a waiver of RO consideration.  However, an automatic waiver of RO consideration applies to claims where the substantive appeal was filed on or after February 2, 2013, if evidence is received from the appellant or the appellant's representative.  As the Veteran's substantive appeal was filed in November 2013, the Board may properly consider the newly received evidence.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R. § 20.1304 (2014). 

The February 2014 DBQ examination report provided a diagnosis of ischemic heart disease with the date of diagnosis as September 2008.  The private physician provided that an exercise test demonstrated an estimated workload level greater than 3 METs but not greater than 5 METs with associated symptoms of dyspnea.  There is no evidence of cardiac hypertrophy and dilatation.   The private physician also found that the Veteran's ishemic heart disorder impacts his ability to work.  

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millilitres per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs  but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction  of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.  

The Board finds that as of February 12, 2014, the Veteran is entitled to an evaluation of 60 percent for his service-connected coronary artery disease.  According to the February 2014 private examination report, exercise testing provided METs level of greater than 3 METs but not greater than 5 METs with associated symptoms of dyspnea.  Prior nuclear stress test performed in April 2012 included a nuclear stress test which documented an estimated workload of 7.7 METS.  According to 38 C.F.R. § 4.104, a 60 percent evaluation is warranted when there a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  As there is evidence of workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, the Board finds that a 60 percent evaluation is warranted beginning February 12, 2014.  See id.  

However, the preponderance of the evidence of record demonstrates that a value in excess of 60 percent is not warranted at any period on appeal.  There is no evidence of chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction less than 30 percent to warrant a 100 percent evaluation.  As such, a 100 percent evaluation is not warranted.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an evaluation of 60 percent for coronary artery disease is warranted from February 12, 2014.  See 38 U.S.C. § 5107(b).  In this limited regard, the Veteran's claim is granted.  However, the preponderance of the evidence of record reflects that an evaluation in excess of 30 percent, prior to February 12, 2014, for coronary artery disease, is not warranted.  This aspect of the Veteran's claim is denied.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected coronary artery disease on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has complained to his physicians about symptoms such as shortness of breath, chest pain and easy fatigability with exertion.  His currently assigned rating contemplates this degree of impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

III.  TDIU

The Veteran contends that he is unable to work due to the symptomatology associated with his service-connected coronary artery disease.  The Board finds that beginning February 12, 2014, the record evidence is at least in relative equipoise and a total disability rating based on individual unemployability (TDIU) is warranted.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The Veteran has been granted an increased rating for his service-connected coronary artery disease to 60 percent beginning February 12, 2014.  Therefore, the Veteran meets the minimum schedular requirement for a TDIU under 38 C.F.R. 
§ 4.16(a), based on a single service-connected disability ratable at 60 percent or more.  

While the Veteran has not met the schedular criteria for an award of TDIU benefits prior to February 12, 2014, the preponderance of the evidence demonstrates that his service-connected disability alone does not render him unable to obtain and maintain substantially gainful employment.  Likewise, the evidence of record fails to reflect that this case should be referred for extraschedular consideration, for the time period prior to February 12, 2014.  Prior to February 12, 2014, the Veteran's coronary artery disease was manifested by a disability that displayed a workload of 7.7 METs and right ventricle hypertrophy and right atrium enlargement with an ejection fraction of 55 percent.  As such, a 30 percent evaluation for his service-connected coronary artery disease adequately addresses the Veteran's disability.  The Board also recognizes that the May 2012 VA examiner and SSA both concluded that light or sedentary work is an option for the Veteran throughout the pendency of this appeal.  However, it was not until February 12, 2014 that a private examiner conducted an exercise test which revealed that his workload capacity has decreased to a METs level greater than 3 METs but not greater than 5 METs. The result of this decreased workload in combination with the evidence of record rendered him unemployable.  As such, referral for consideration of an extraschedular consideration for the period prior to February 12, 2014 is not warranted.  

In a May 2012 Applications for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran stated that he has a high school education and was previously self-employed.  His last date of employment was April 2007.  The record indicates that his employment history mainly consisted of being self-employed in construction business and as a coal miner.  The Veteran indicated that he worked "odd jobs" between April 2007 and April 2011 with the highest gross income of $1,000 per month.  

According to Social Security Administration (SSA) records dated in April 2011, the Veteran has not engaged in substantially gainful employment since March 21, 2007.  The Veteran was found to have severe impairments due to his ischemia status post two heart catheterization, chondrodermatitis, degenerative joint disease of the right knee, right elbow bursitis, lumbar myitis and post-traumatic stress disorder.  The Veteran was also found to have the capacity for "light work" but considering his age, education, work experience and residual functioning capacity, there are no job that exist in significant numbers that he can perform.  In other words, the SSA determined that the Veteran was disabled since March 21, 2007. 

At the February 2014 Board hearing, the Veteran testified that his service-connected coronary artery disease prevents him from working due to symptoms of shortness of breath and dyspnea.  Since his last employment in March 2007, the Veteran reported that he still does "odd jobs" to help his son with the construction company such as traveling to get materials, light painting or contacting customers which do not require any physical exertion.  The Veteran reported an annual income of less than $4,000 a year since 2007.  In March 2014, the Veteran submitted federal tax returns from 2007 to 2011 which supported his contentions of marginal employment in his construction business.  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not sufficient for a grant of TDIU.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

On the other than, marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

Turning to the question of whether the Veteran is unable to secure or follow any form of substantially gainful occupation due to his service-connected disability, the Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).   

The May 2012 examiner noted that the Veteran was self-employed in his construction business for 15 years.  Prior to working in construction, he was a coal miner for 22 years.  The VA examiner notes that stress testing conducted at the Pittsburg VAMC in May 2011 placed the Veteran at high risk for stress-induced ischemia, therefore the Veteran would be at risk of further cardiac events if he continues with laborious work in construction or mining.  The VA examiner concluded that sedentary work would be an option for this Veteran. 

Meanwhile, SSA determination in April 2011 similarly found that "light work" was possible, however considering his age, education, work experience and residual functioning capacity, there are no jobs that exist in significant numbers that he can perform and thus, he is deemed disabled.  The Veteran was deemed disabled for SSA compensation purposes beginning March 21, 2007.  

Lastly, the February 2014 private physician also found that the Veteran's ishemic heart disorder impacts his ability to work.  

Given the evidence and the medical opinions already of record, the Board concludes that the evidence is, at least, in relative equipoise on the unemployability question. Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose). 

The Board has determined that the Veteran is competent to testify regarding his work history as well as the limitations of his duties based on his service-connected disability.  Also, the Veteran's VA treatment records and SSA records are consistent with the work history dates provided and tend to corroborate the Veteran's assertion of his employment and educational level.  In this regard, the Board finds the Veteran's claimed unemployment to be credible.  See 38 C.F.R. 
§ 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Further, Veteran was found disabled by the Social Security Administration (SSA) as of March 21, 2007 due to his ischemia status post two heart catheterization, chondrodermatitis, degenerative joint disease of the right knee, right elbow bursitis, lumbar myitis and post-traumatic stress disorder.  The Board would also point out that while findings made by the Social Security Administration are relevant in determining whether a total disability rating on the basis of unemployability is warranted under VA laws and regulations, and thus must be considered by the Board, the findings of the Social Security Administration are not binding on the Board since the rules and regulations governing the award of Social Security disability benefits differ from those governing the award of VA benefits.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In this case, the Board notes that primary disability provided as a basis for their determination is service-connected.  Therefore, this evidence is at least in equipoise to suggest that the Veteran's service-connected disability prevent him from securing or following a substantially gainful occupation, particularly in light of the Veteran's high school education and prior work experience as a self-employed construction laborer and coal miner.

The Board points out that the evidence need not show that the Veteran is unemployable in any capacity.  Rather, consideration of whether a veteran is entitled to TDIU "must be looked at as a practical matter, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits."  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

With resolution of all reasonable doubt in the Veteran's favor, the Board determines that from February 12, 2014, the assignment of a TDIU rating is warranted; accordingly, the appeal is granted.


ORDER

Prior to February 12, 2014, an evaluation in excess of 30 percent for coronary artery disease, status post coronary artery bypass stents, is denied.

From February 12, 2014, an evaluation of 60 percent for coronary artery disease, status post coronary artery bypass stents, is granted, subject to the laws and regulations governing the payment of monetary awards.  

From February 12, 2014, entitlement to a TDIU due to the service-connected coronary artery disease, status post coronary artery bypass stents, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


